Response to Amendment
1.	Claims 1, 6, 16 and 19 have been amended.
2.	Claims 21-28 have been added.
3.	Claims 8-15 have been cancelled.
	Claims 1-7 and 16-28 are currently pending and under consideration. 
   Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 	 
In response to applicant’s argument on pages 5-6 regarding the amended part of claims 1 and 16, the examiner agrees with the applicant that TSUDA and Deogun don’t teach the amended parts of these claims, but new prior art Kim teach claim limitation.  Applicant’s argument have been moot the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kim in combination with TSUDA teach claimed invention. 
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 and 22-28 are rejected under 35 U.S.C 103 (a) as being unpatentable over TSUDA et al. (hereinafter, “TSUDA”; 20180234919) in view of Kim et al. (provisional application number is 62/501,176, published on May/4/2017), the examiner is used the publication version 20200068620A1, (hereinafter, “Kim”),(Both application describe same innovation which qualifies as prior art under 35 U.S.C 102 or 103). 

In reference to claim 1, 
TSUDA teaches a method of a User Equipment (UE) configured with Discontinuous Reception (DRX), comprising: starting a period (wake period, paragraph 95)in response to start receptions of an UL (Uplink) transmission(uplink communication during wake period is interpreted as starting communication in response to monitored or receives  DRX/eDRX cycle, paragraph 95); 
TSUDA does not teach explicitly about monitoring a DL (Downlink) control signaling for a puncturing indication during the period; and stop remaining repetitions of the UL transmission if the puncturing indication is received by the UE, wherein whether  stops the period when the  puncturing indication is received.
Kim teaches monitoring(inform, paragraph 148); a DL (downlink) control signaling (additional indication information, paragraph 148); for a puncturing indication (the indication information, paragraph 149) during a period (until the next subframe…….which reception of the enhanced subframe ends, paragraph 149 );and  
stopping (postpone, paragraph 149); remaining repetitions (only unit the subframe containing a point which….the enhanced preamble ends, paragraph 149 );of the UL transmission(uplink transmission and/or downlink reception, paragraph 149); if the  puncturing indication (indication information, paragraph 149); is received by the UE (inform, paragraph 148), wherein whether the UL transmission (uplink transmission, paragraph 149); can be stopped (postpone, paragraph 149);is based on a configuration (indication information, paragraph 149); received (inform, paragraph 148);from a network node (eNB, paragraph 148), and wherein the UE stops (postpone, paragraph 149); the period (until the next subframe…….which reception of the enhanced subframe ends, paragraph 149);when the  puncturing indication (indication information, paragraph 149) is received (inform, paragraph 148).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUDA to monitor a DL control signaling for a puncturing indication during a period and stop remaining 

In reference to claim 16, 
TSUDA teaches a User Equipment (UE) configured with Discontinuous Reception (DRX), comprising: a control circuit (fig. 4, controller 404); 
a processor installed in the control circuit (fig. 4, controller 404); 
a memory installed in the control circuit and coupled to the processor (semiconductor memory or like, paragraph 229): 
start a period in response to start repetitions of an UL (Uplink) transmission (this limitation is identical to claim 1, therefore, it is rejected the same way as claim 1);
TSUDA does not teach explicitly about monitoring a DL (Downlink) control signaling for a puncturing indication during the period; and stop remaining repetitions of the UL transmission if the puncturing indication is received by the UE, wherein whether the UL transmission can be stopped is based on a configuration received from a  stops the period when the  puncturing indication is received.
Kim teaches monitor a DL (Downlink) control signaling for a puncturing indication during the period; and stop remaining repetitions of the UL transmission if the puncturing indication is received by the UE, wherein whether the UL transmission can be stopped is based on a configuration received from a network node, and wherein the UE stops the period when the  puncturing indication is received (these limitations are identical to claim 1, therefore, they are rejected the same way as claim 1). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUDA to monitor a DL control signaling for a puncturing indication during a period and stop remaining repetitions of any uplink transmission if the puncturing indication is received by the UE, wherein whether the uplink transmission can be stopped  is based on configuration received from a network node, and wherein the UE stops the period when  the puncturing indication is received as taught by Kim because it would allow a method and apparatus for performing a random access procedure and/or a structure or format of a random access preamble for effectively transmitting and receiving a random access preamble for narrowband Internet of Things (NB-IoT) communication in a wireless communication system supporting an extended cell radius.
In reference to claim 22, 

Kim teaches wherein the DL control signaling (PDCCH signal, paragraph 44);is transmitted on PDCCH (Physical Downlink Control Channel) (PDCCH, paragraph 44).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUDA to receive a downlink signal via a PDCCH as taught by Kim because it would allow a method and apparatus for performing a random access procedure and/or a structure or format of a random access preamble for effectively transmitting and receiving a random access preamble for narrowband Internet of Things (NB-IoT) communication in a wireless communication system supporting an extended cell radius.
In reference to claims 23 and 26, 
TSUDA does not teach explicitly about the apparatus of claims 23 and 26. 
Kim teaches wherein the UE starts the period(until the next subframe…….which reception of the enhanced subframe ends, paragraph 149); in response (depending on the value, paragraph 149); to start of the repetitions of the UL transmission (until the next subframe…….which reception of the enhanced subframe ends, paragraph 149);based on an UL transmission characteristic (value of the indication information, paragraph 149); indicating that the UL transmission can be stopped (value of the indication information is ,paragraph 149).

In reference to claims 24 and 27, 
TSUDA does not teach explicitly about the apparatus of claims 24 and 27. 
Kim teaches wherein the UE starts the period (until the next subframe…….which reception of the enhanced subframe ends, paragraph 149) in response(depending on the value, paragraph 149); to start of the repetitions (neither postpose nor puncture uplink transmission, paragraph 149);of the UL transmission (neither postpose nor puncture uplink transmission, paragraph 149); based on if the UL transmission (uplink transmission in the corresponding subframe, paragraph 149) can be stopped (postpone, paragraph 149).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUDA to starts a period in response to start of the repetitions of the UL transmission based on if the UL 
In reference to claims 25 and 28, 
TSUDA does not teach explicitly about the apparatus of claims 25 and 28. 
Kim teaches wherein length of the period (fig. 13 (a). element “Time gap (ms)”); is based on repetition times of the UL transmission (fig. 13 (a). element “Number of repetition”).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUDA to use length of a period based on repetition times of the UL transmission as taught by Kim because it would allow a method and apparatus for performing a random access procedure and/or a structure or format of a random access preamble for effectively transmitting and receiving a random access preamble for narrowband Internet of Things (NB-IoT) communication in a wireless communication system supporting an extended cell radius.

Claims 2-4, 7,17-18 and 20-21 are rejected under 35 U.S.C 103 (a) as being unpatentable over TSUDA et al. (hereinafter, “TSUDA”; 20180234919) in view of Kim et al. (provisional application number is 62/501,176, published on May/4/2017), the .

In reference to claims 2 and 17, 
TSUDA and Kim don’t teach explicitly about claims 2 and 17. 
Axmon teaches wherein the period ( fig. 8 and 12, “Variation A” and “Variation F”, blanking or DRX cycle, paragraphs 95 and96);is started (tuning, paragraphs 95 or 96 );at a timing when the repetitions of UL transmission is started(fig. 8.variations A, CGx UL and CGy UL teach “radio switching” started right after “Usable UL/DL subframe”).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUDA and Kim to start a period when the repetitions of uplink transmission starts as taught by Axmon because it would allow using asymmetrical blanking to two or more connections of at least two multi-connectivity connections, when acquiring system information for a target cell.

In reference to claims 3 and 18, 
TSUDA and Kim don’t teach explicitly about claims 3 and 18. 
Axmon teaches wherein the period (fig. 3 and 4, element “Measurement Gap”, paragraph 9);is started at a timing offset ( fig. 3 and 4, elements DwPTS, paragraph 9); after the repetitions of the UL transmission is started (fig. 8.variations A, CGx UL and CGy UL teach “radio switching” for second period starts after the first “Usable UL/DL” subframe ). 

It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUDA and Kim to use a period is started at a timing offset after the repetitions of the UL transmission is started as taught by Axmon because it would allow using asymmetrical blanking to two or more connections of at least two multi-connectivity connections, when acquiring system information for a target cell.

In reference to claims 4 and 11, 
TSUDA and Kim don’t teach explicitly about claims 4 and 11. 
Axmon teaches wherein the repetitions of the UL transmission(fig. 8, element “Usable UL/DL subframe”); last more than one TTI (Transmission Time Interval) (fig. 8, element “Usable UL/DL subframe” teaches using more than one TTI or subframe).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUDA and Kim to use the repetition of UL transmission more than one TTI as taught by Axmon because it would allow using asymmetrical blanking to two or more connections of at least two multi-connectivity connections, when acquiring system information for a target cell.

In reference to claims 7 and 20, 

TSUDA and Kim don’t teach explicitly about claims 5 and 12. 
Axmon teaches wherein the period (fig. 3 and 4, elements “MEASURMENT GAP”, paragraph 9);ends in response to an end of the repetitions of UL transmission (fig. 8.variations A, CGx UL and CGy UL teach “radio switching” ends after “Usable UL/DL subframe”). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUDA and Kim to use period ends in response to an ends in response to an end of the repetitions of UL transmission as taught by Axmon because it would allow using asymmetrical blanking to two or more connections of at least two multi-connectivity connections, when acquiring system information for a target cell.

In reference to claim 21, 
TSUDA and Kim don’t teach explicitly about claims 21. 
Axmon teaches wherein the repetitions of the UL transmission(fig. 8, element “Usable UL/DL subframe”); last more than one TTI (Transmission Time Interval) (fig. 8, element “Usable UL/DL subframe” teaches using more than one TTI or subframe).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUDA and Kim to use the repetition of UL transmission more than one TTI as taught by Axmon because it .

Claim 5 is rejected under 35 U.S.C 103 (a) as being unpatentable over TSUDA et al. (hereinafter, “TSUDA”; 20180234919) in view of Kim et al. (provisional application number is 62/501,176, published on May/4/2017), the examiner is used the publication version 20200068620A1, (hereinafter, “Kim”),(Both application describe same innovation which qualifies as prior art under 35 U.S.C 102 or 103) and in further view of LEE et  al. (hereinafter, “LEE”; 20200275376).

In reference to claim 5, 
TSUDA and Kim don’t teach explicitly about claims 5 and 12. 
LEE teaches wherein the DL control signaling (receiving downlink channel paragraph 73); is transmitted (receive by an UE is same as transmitted by a base station, paragraph 73) on PDCCH (Physical Downlink Control Channel) (PDCCH, paragraph 73).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUDA and Kim to use to receive a downlink channel via PDCCH as taught by LEE because it would allow an UE starts using a DRX Cycle immediately after the UE transmits the last MAC PDU to an eNB.
   
Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466                                                                                                                                                                                                    
/DIANE L LO/Primary Examiner, Art Unit 2466